Exhibit 10.27
 
LOAN AND SECURITY AGREEMENT




Dated as of November 21, 2008




between




INSIDER GUIDES, INC.,
a Delaware corporation,


as “Borrower”,




and


 
VENTURE LENDING & LEASING V, INC.,
a Maryland corporation,


as “Lender”
 
 
 

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT


The Borrower and Lender have entered or anticipate entering into one or more
transactions pursuant to which Lender agrees to make available to Borrower a
loan facility governed by the terms and conditions set forth in this document
and one or more Supplements executed by Borrower and Lender which incorporate
this document by reference.  Each Supplement constitutes a supplement to and
forms part of this document, and will be read and construed as one with this
document, so that this document and the Supplement constitute a single agreement
between the parties (collectively referred to as this “Agreement”).


Accordingly, the parties agree as follows:


ARTICLE 1 - INTERPRETATION


1.1      Definitions.  The terms defined in Article 10 and in the Supplement
will have the meanings therein specified for purposes of this Agreement.


1.2      Inconsistency.  In the event of any inconsistency between the
provisions of any Supplement and this document, the provisions of the Supplement
will be controlling for the purpose of all relevant transactions.


ARTICLE 2 - THE COMMITMENT AND LOANS


2.1      The Commitment.  Subject to the terms and conditions of this Agreement,
Lender agrees to make term loans to Borrower from time to time from the Closing
Date and to, but not including, the Termination Date in an aggregate principal
amount not exceeding the Commitment.  The Commitment is not a revolving credit
commitment, and Borrower does not have the right to repay and then to reborrow
hereunder.  Each Loan requested by Borrower to be made on a single Business Day
shall be for a minimum principal amount set forth in the Supplement, except to
the extent the remaining Commitment is a lesser amount.


2.2      Notes Evidencing Loans; Repayment.  Each Loan shall be evidenced by a
separate Note payable to the order of Lender, in the total principal amount of
the Loan.  Principal and interest of each Loan shall be payable at the times set
forth in the Note and regularly scheduled payments thereof and each Final
Payment shall be effected by automatic debit of the appropriate funds from
Borrower’s Primary Operating Account as specified in the Supplement hereto.


2.3      Procedures for Borrowing.


(a)      At least five (5) Business Days' prior to a proposed Borrowing Date (in
the case of all Loans other than the initial Loans), Lender shall have received
from the Borrower a written request for a borrowing hereunder (a “Borrowing
Request”).  Each Borrowing Request shall be in substantially the form of Exhibit
“B” to the Supplement, shall be executed by an authorized executive or financial
officer of Borrower, shall state how much is requested, and shall be accompanied
by such other information and documentation as Lender may reasonably request,
including the original executed Note(s) for the Loan(s) covered by the Borrowing
Request if such are not already in the possession of Lender.


(b)      No later than 1:00 p.m. Pacific Standard Time on the Borrowing Date, if
Borrower has satisfied the conditions precedent in Article 4, Lender shall make
the Loan available to Borrower in immediately available funds.


2.4      Interest.  Except as otherwise specified in the applicable Note and/or
Supplement, Basic Interest on the outstanding principal balance of each Loan
shall accrue daily at the Designated Rate from the Borrowing Date.  If the
outstanding principal balance of such Loan is not paid at maturity, interest
shall accrue at the Default Rate until paid in full, as further set forth
herein.


2.5      Final Payment.  Borrower shall pay the Final Payment with respect to
each Loan on the date set forth in the Note evidencing such Loan.


2.6      Interest Rate Calculation.  Basic Interest, along with charges and fees
under this Agreement and any Loan Document, shall be calculated for actual days
elapsed on the basis of a 360-day year, which results in higher interest, charge
or fee payments than if a 365-day year were used.  In no event shall Borrower be
obligated to pay Lender interest, charges or fees at a rate in excess of the
highest rate permitted by applicable law from time to time in effect.


2.7      Default Interest.  Subject to applicable grace periods, any unpaid
payments of principal or interest or the Final Payment with respect to any Loan
shall bear interest from their respective maturities, whether scheduled or
accelerated, at the Designated Rate for such Loan plus five percent (5.00%) per
annum, until paid in full, whether before or after judgment (the “Default
Rate”).  Borrower shall pay such interest on demand.
 
 
 

--------------------------------------------------------------------------------

 
 
2.8      Late Charges. If Borrower is late in making any payment of principal or
interest or Final Payment under this Agreement by more than five (5) days,
Borrower agrees to pay a late charge of five percent (5%) of the installment
due, but not less than fifty dollars ($50.00) for any one such delinquent
payment. This late charge may be charged by Lender for the purpose of defraying
the expenses incidental to the handling of such delinquent amounts.  Borrower
acknowledges that such late charge represents a reasonable sum considering all
of the circumstances existing on the date of this Agreement and represents a
fair and reasonable estimate of the costs that will be sustained by Lender due
to the failure of Borrower to make timely payments.  Borrower further agrees
that proof of actual damages would be costly and inconvenient.  Such late charge
shall be paid without prejudice to the right of Lender to collect any other
amounts provided to be paid or to declare a default under this Agreement or any
of the other Loan Documents or from exercising any other rights and remedies of
Lender.


2.9      Lender's Records.  Principal, Basic Interest, Final Payments and all
other sums owed under any Loan Document shall be evidenced by entries in records
maintained by Lender for such purpose.  Each payment on and any other credits
with respect to principal, Basic Interest, Final Payments and all other sums
outstanding under any Loan Document shall be evidenced by entries in such
records.  Absent manifest error, Lender's records shall be conclusive evidence
thereof.  Lender agrees to provide Borrower with copies of such records
following Borrower’s reasonable request.


2.10                 Grant of Security Interests; Filing of Financing
Statements.


(a) To secure the timely payment and performance of all of Borrower's
Obligations to Lender, Borrower hereby grants to Lender continuing security
interests in all of the Collateral.  In connection with the foregoing, Borrower
authorizes Lender to prepare and file any financing statements describing the
Collateral without otherwise obtaining the Borrower’s signature or consent with
respect to the filing of such financing statements.


(b)  Borrower is and shall remain absolutely and unconditionally liable for the
performance of its obligations under the Loan Documents, including, without
limitation, any deficiency by reason of the failure of the Collateral to satisfy
all amounts due Lender under any of the Loan Documents.


(c)  All Collateral pledged by Borrower under this Agreement and any Supplement
shall secure the timely payment and performance of all Obligations under this
Agreement, the Notes and the other Loan Documents.  Except as expressly provided
in this Agreement, no Collateral pledged under this Agreement or any Supplement
shall be released until such time as all Obligations under this Agreement have
been satisfied and paid in full.




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants that, except as set forth in the Supplement or
the Schedule of Exceptions attached hereto as of the Closing Date and each
Borrowing Date:


3.1      Due Organization.  Borrower is a corporation duly organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation, and is duly qualified to conduct business and is in good standing
in each other jurisdiction in which its business is conducted or its properties
are located, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.


3.2      Authorization, Validity and Enforceability.  The execution, delivery
and performance of all Loan Documents executed by Borrower are within Borrower's
powers, have been duly authorized, and are not in conflict with Borrower's
certificate of incorporation or by-laws, or the terms of any charter or other
organizational document of Borrower, as amended from time to time; and all such
Loan Documents constitute valid and binding obligations of Borrower, enforceable
in accordance with their terms (except as may be limited by bankruptcy,
insolvency and similar laws affecting the enforcement of creditors' rights in
general, and subject to general principles of equity).


3.3      Compliance with Applicable Laws.  Borrower has complied with all
licensing, permit and fictitious name requirements necessary to lawfully conduct
the business in which it is engaged, and to any sales, leases or the furnishing
of services by Borrower, including without limitation those requiring consumer
or other disclosures, the noncompliance with which would have a Material Adverse
Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4      No Conflict.  The execution, delivery, and performance by Borrower of
all Loan Documents are not in material conflict with any law, rule, regulation,
order or directive, or any indenture, agreement, or undertaking to which
Borrower is a party or by which Borrower may be bound or affected.  Without
limiting the generality of the foregoing, the issuance of the Warrant to Lender
(or its designee) and the grant of registration rights in connection therewith
do not violate any agreement or instrument by which Borrower is bound or require
the consent of any holders of Borrower’s securities other than consents which
have been obtained prior to the Closing Date.


3.5      No Litigation, Claims or Proceedings.  There is no litigation, tax
claim, proceeding or dispute pending, or, to the knowledge of Borrower,
threatened against or affecting Borrower, its property or the conduct of its
business which could reasonably be expected to result in a Material Adverse
Effect.


3.6      Correctness of Financial Statements.  Borrower's financial statements
which have been delivered to Lender fairly and accurately reflect Borrower's
financial condition in accordance with GAAP as of the latest date of such
financial statements; and, since that date there has been no Material Adverse
Change.


3.7      No Subsidiaries.  Borrower is not a majority owner of or in a control
relationship with any other business entity.


3.8      Environmental Matters.  To its knowledge after reasonable inquiry,
Borrower has concluded that Borrower is in compliance with Environmental Laws,
except to the extent a failure to be in such compliance could not reasonably be
expected to have a Material Adverse Effect.


3.9      No Event of Default.  No Default or Event of Default has occurred and
is continuing.


3.10                 Full Disclosure.  None of the representations or warranties
made by Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of Borrower
in connection with the Loan Documents (including disclosure materials delivered
by or on behalf of Borrower to Lender prior to the Closing Date or pursuant to
Section 5.2 hereof), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.


3.11                 Specific Representations Regarding Collateral.


(a)      Title.  Except for the security interests created by this Agreement and
Permitted Liens, (i) Borrower is and will be the unconditional legal and
beneficial owner of the Collateral, and (ii) the Collateral is genuine and
subject to no Liens, rights or defenses of others.  Except for the security
interests created by this Agreement and Permitted Liens, there exist no prior
assignments or encumbrances of record with the U.S. Patent and Trademark Office
or U.S. Copyright Office affecting any Collateral in favor of any third party.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Rights to Payment.  The names of the obligors, amount owing to
Borrower, due dates and all other information with respect to the Rights to
Payment are and will be correctly stated in all material respects in all Records
relating to the Rights to Payment.  Borrower further represents and warrants, to
its knowledge, that each Person appearing to be obligated on a Right to Payment
has authority and capacity to contract and is bound as it appears to be.


(c)      Location of Collateral.  Borrower's chief executive office, Inventory,
Records, Equipment, and any other offices or places of business are located at
the address(es) shown on the Supplement.


(d)      Business Names.  Other than its full corporate name, Borrower has not
conducted business using any trade names or fictitious business names except as
shown on the Supplement.


3.12 Copyrights, Patents, Trademarks and Licenses.


(a)      Borrower owns or is licensed or otherwise has the right to use all of
the patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other similar rights that are reasonably
necessary for the operation of its business, without conflict with the rights of
any other Person.


(b)      To Borrower's knowledge, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower infringes upon any rights held by any
other Person.


(c)      No claim or litigation regarding any of the foregoing is pending or, to
Borrower's knowledge, threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or
proposed which, in either case, could reasonably be expected to have a Material
Adverse Effect.


3.13                 Regulatory Compliance. Borrower has met the minimum funding
requirements of ERISA with respect to any employee benefit plans subject to
ERISA.  No event has occurred resulting from Borrower’s failure to comply with
ERISA that is reasonably likely to result in Borrower’s incurring any liability
that could have a Material Adverse Effect.  Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve
System).  Borrower has complied with all the provisions of the Federal Fair
Labor Standards Act.


3.14 Survival. The representations and warranties of Borrower as set forth in
this Agreement survive the execution and delivery of this Agreement.


ARTICLE 4 - CONDITIONS PRECEDENT


4.1      Conditions to First Loan.  The obligation of Lender to make its first
Loan hereunder is, in addition to the conditions precedent specified in Section
4.2 and in any Supplement, subject to the fulfillment of the following
conditions and to the receipt by Lender of the documents described below, duly
executed and in form and substance satisfactory to Lender and its counsel:


(a)      Resolutions.  A certified copy of the resolutions of the Board of
Directors of Borrower authorizing the execution, delivery and performance by
Borrower of the Loan Documents.


(b)      Incumbency and Signatures.  A certificate of the secretary of Borrower
certifying the names of the officer or officers of Borrower authorized to sign
the Loan Documents, together with a sample of the true signature of each such
officer.


(c)      Legal Opinion.  The opinion of legal counsel for Borrower as to such
matters as Lender may reasonably request, including the matters covered by
Sections 3.1, 3.2, 3.4 and 3.5 hereof.


(d)      Certificate and By-Laws.  Certified copies of the Certificate of
Incorporation and By-Laws of Borrower, as amended through the Closing Date.


(e)      This Agreement.  Original counterparts of this Agreement and the
initial Supplement, with all schedules completed and attached thereto, and
disclosing such information as is acceptable to Lender.


(f)      Financing Statements.  Filing copies (or other evidence of filing
satisfactory to Lender and its counsel) of such UCC financing statements,
collateral assignments, account control agreements, and termination statements,
with respect to the Collateral as Lender shall request.


(g)      Insurance Certificates. Insurance certificates showing Lender as loss
payee or additional insured.


(h)      Lien Searches. UCC lien, judgment, bankruptcy and tax lien searches of
Borrower from such jurisdictions or offices as Lender may reasonably request,
all as of a date reasonably satisfactory to Lender and its counsel.


(i)      Good Standing Certificate.  A certificate of status or good standing of
Borrower as of a date acceptable to Lender from Delaware and Pennsylvania.


(j)      Warrant(s).  An original warrant issued by Borrower to Lender (or its
designee) exercisable for such number, type and class of shares of Borrower's
capital stock, and for an initial exercise price as is specified in the
Supplement.


(k)      Intellectual Property Security Agreement.  An Intellectual Property
Security Agreement executed by Borrower substantially in the form attached as
Exhibit “G” to the Supplement.


(l)      Other Documents. Such other documents and instruments as Lender may
reasonably request to effectuate the intents and purposes of this Agreement.


4.2      Conditions to All Loans.  The obligation of Lender to make its initial
Loan and each subsequent Loan is subject to the following further conditions
precedent that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)      No Default.  No Default or Event of Default has occurred and is
continuing or will result from the making of any such Loan, and the
representations and warranties of Borrower contained in Article 3 of this
Agreement and Part 3 of the Supplement are true and correct as of the Borrowing
Date of such Loan.


(b)      No Material Adverse Change.  No event has occurred that has had or
could reasonably be expected to have a Material Adverse Change.


(c)      Borrowing Request.  Borrower shall have delivered to Lender a Borrowing
Request for such Loan.


(d)      Note.  Borrower shall have delivered an original executed Note
evidencing such Loan, substantially in the form attached to the Supplement as an
exhibit.


(e)      Supplemental Lien Filings.  Borrower shall have executed and delivered
such amendments or supplements to this Agreement and additional Security
Documents,  financing statements and third party waivers as Lender may
reasonably request in connection with the proposed Loan, in order to create,
protect or perfect or to maintain the perfection of Lender's Liens on the
Collateral.


(f)      VCOC Limitation.  Lender shall not be obligated to make any Loan under
its Commitment if at the time of or after giving effect to the proposed Loan
Lender would no longer qualify as:  (A) a “venture capital operating company”
under U.S. Department of Labor Regulations Section 2510.3-101(d), Title 29 of
the Code of Federal Regulations, as amended; and (B) a “business development
company” under the provisions of federal Investment Company Act of 1940, as
amended; and (C) a “regulated investment company” under the provisions of the
Internal Revenue Code of 1986, as amended.  In the event that Lender fails to
make any Loan pursuant to this Section 4.2(f) then the initial number of shares
of stock issuable under the Warrant issued to Lender’s parent company shall be
reduced, such reduction being in proportion to the amount of Lender’s Commitment
that it has failed to fund.


(g)      Financial Projections.  Borrower shall have delivered to Lender
Borrower’s business plan and/or financial projections or forecasts as most
recently approved by Borrower’s Board of Directors.




ARTICLE 5 - AFFIRMATIVE COVENANTS


During the term of this Agreement and until its performance of all Obligations,
Borrower will:


5.1      Notice to Lender.  Promptly give written notice to Lender of:


(a)      Any litigation or administrative or regulatory proceeding affecting
Borrower where the amount claimed against Borrower is at the Threshold Amount or
more, or where the granting of the relief requested could have a Material
Adverse Effect; or of the acquisition by Borrower of any commercial tort claim,
including brief details of such claim and such other information as Lender may
reasonably request to enable Lender to better perfect its Lien in such
commercial tort claim as Collateral.


(b)      Any substantial dispute which may exist between Borrower and any
governmental or regulatory authority that could reasonably be expected to result
in a Material Adverse Effect.


(c)      The occurrence of any Default or any Event of Default.


(d)      Any change in the location of any of Borrower's places of business or
Collateral at least thirty (30) days in advance of such change, or of the
establishment of any new, or the discontinuance of any existing, place of
business.


(e)      Any dispute or default by Borrower or any other party under any joint
venture, partnering, distribution, cross-licensing, strategic alliance,
collaborative research or manufacturing, license or similar agreement which
could reasonably be expected to have a Material Adverse Effect.


(f)      Any other matter which has resulted or might reasonably result in a
Material Adverse Change.


5.2      Financial Statements.  Deliver to Lender or cause to be delivered to
Lender, in form and detail satisfactory to Lender the following financial and
other information, which Borrower warrants shall be accurate and complete in all
material respects:


(a)      Monthly Financial Statements.  As soon as available but no later than
thirty (30) days after the end of each month, Borrower's balance sheet as of the
end of such period, and Borrower's income statement for such period and for that
portion of Borrower's financial reporting year ending with such period, prepared
in accordance with GAAP and attested by a responsible financial officer of
Borrower as being complete and correct and fairly presenting Borrower's
financial condition and the results of Borrower's operations as of the date
thereof.  After a Qualified Public Offering, the foregoing interim financial
statements shall be delivered no later than 45 days after each fiscal quarter
and for the quarter-annual fiscal period then ended.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Year-End Financial Statements.  Contemporaneously with the delivery to
the Board of Directors, a complete copy of Borrower's audit report for each
financial reporting year of Borrower (or, if Borrower’s Board of Directors has
waived the requirement for an audit with respect to a particular financial
reporting year, then an unaudited report for such year), which shall include
balance sheet, income statement, statement of changes in equity and statement of
cash flows for such year, prepared in accordance with GAAP and certified by an
independent certified public accountant selected by Borrower and reasonably
satisfactory to Lender (the “Accountant”) unless the Board of Directors has
waived the audit requirement.  Unless Borrower’s Board of Directors has waived
the requirement for an audit with respect to a particular financial reporting
year, the Accountant's certification shall not be qualified or limited due to a
restricted or limited examination by the Accountant of any material portion of
Borrower's records or otherwise.


(c)      Compliance Certificates.  Simultaneously with the delivery of each set
of financial statements referred to in paragraphs (a) and (b) above, a
certificate of the chief financial officer of Borrower substantially in the form
of Exhibit “C” to the Supplement stating whether any Default or Event of Default
exists on the date of such certificate, and if so, setting forth the details
thereof and the action which Borrower is taking or proposes to take with respect
thereto.


(d)      Government Required Reports; Press Releases.  Promptly after sending,
issuing, making available, or filing, copies of all statements released to any
news media for publication, all reports, proxy statements, and financial
statements that Borrower sends or makes available to its stockholders, and, not
later than five (5) days after actual filing or the date such filing was first
due, all registration statements and reports that Borrower files or is required
to file with the Securities and Exchange Commission, or any other governmental
or regulatory authority.


(e)      Other Information.  Such other statements, lists of material property
and accounts, budgets, sales projections, forecasts, reports, operating plans,
financial exhibits, and subject to compliance with applicable securities laws
and regulations thereunder, information relating to equity financings
consummated after the Closing Date (including post-closing capitalization
table(s)), or other information as Lender may from time to time reasonably
request.


5.3 Managerial Assistance from Lender.  Permit Lender to substantially
participate in, and substantially influence the conduct of management of
Borrower through the exercise of “management rights,” as that term is defined in
29 C.F.R. § 2510.3-101(d), including without limitation the following rights:


(a)      Borrower agrees that (i) it will make its officers, directors,
employees and affiliates reasonably available at Borrower’s offices at such
times as Lender may reasonably request for Lender to consult with and advise as
to the conduct of Borrower’s business, its equipment and financing plans, and
its financial condition and prospects, (ii) Lender shall have the right to
inspect Borrower’s books, records, facilities and properties at reasonable times
during normal business hours on reasonable advance notice, and (iii) subject to
any voting agreement (or the like) among Borrower and its stockholders, Lender
shall be entitled to recommend prospective candidates for election or nomination
for election to Borrower’s Board of Directors and Borrower shall give due
consideration to (but shall not be bound by) such recommendations, it being the
intention of the parties that Lender shall be entitled through such rights,
inter alia, to furnish “significant managerial assistance”, as defined in
Section 2(a)(47) of the Investment Company Act of 1940, to Borrower.


(b)      Without limiting the generality of (a) above, if Lender reasonably
believes that financial or other developments affecting Borrower have impaired
or are likely to impair Borrower's ability to perform its obligations under this
Agreement, permit Lender reasonable access to Borrower's management and/or Board
of Directors and the opportunity to present Lender's views with respect to such
developments.


Lender shall cooperate with Borrower to ensure that the exercise of Lender’s
rights shall not disrupt the business of Borrower.  The rights enumerated above
shall not be construed as giving Lender control over Borrower’s management or
policies.


5.4      Existence.  Maintain and preserve Borrower's existence, present form of
business, and all rights and privileges necessary or desirable in the normal
course of its business; and keep all Borrower's property in good working order
and condition, ordinary wear and tear excepted.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5      Insurance.  Obtain and keep in force insurance in such amounts and
types as is usual in the type of business conducted by Borrower, with insurance
carriers having a policyholder rating of not less than “A” and financial
category rating of Class VII in “Best's Insurance Guide,” unless otherwise
approved by Lender.  Such insurance policies must be in form and substance
satisfactory to Lender, and shall list Lender as an additional insured or loss
payee, as applicable, on endorsement(s) in form reasonably acceptable to
Lender.  Borrower shall furnish to Lender such endorsements, and upon Lender's
request, copies of any or all such policies.


5.6      Accounting Records.  Maintain adequate books, accounts and records, and
prepare all financial statements in accordance with GAAP, and in compliance with
the regulations of any governmental or regulatory authority having jurisdiction
over Borrower or Borrower's business; and permit employees or agents of Lender
at such reasonable times as Lender may request, at Borrower's reasonable
expense, to inspect Borrower's properties, and at Lender’s expense, to examine,
and make copies and memoranda of Borrower's books, accounts and records.


5.7      Compliance With Laws.  Comply with all laws (including Environmental
Laws), rules, regulations applicable to, and all orders and directives of any
governmental or regulatory authority having jurisdiction over, Borrower or
Borrower's business, and with all material agreements to which Borrower is a
party, except where the failure to so comply would not have a Material Adverse
Effect.


5.8      Taxes and Other Liabilities.  Pay all Borrower's Indebtedness when due;
pay all taxes and other governmental or regulatory assessments before
delinquency or before any penalty attaches thereto, except as may be contested
in good faith by the appropriate procedures and for which Borrower shall
maintain appropriate reserves; and timely file all required tax returns.


5.9      Special Collateral Covenants.


(a)      Maintenance of Collateral; Inspection.  Do all things reasonably
necessary to maintain, preserve, protect and keep all Collateral in good working
order and salable condition, ordinary wear and tear excepted, deal with the
Collateral in all ways as are considered reasonable commercial practice by
owners of like property, and use the Collateral lawfully and, to the extent
applicable, only as permitted by Borrower's insurance policies.  Maintain, or
cause to be maintained, complete and accurate Records relating to the
Collateral.  Upon reasonable prior notice at reasonable times during normal
business hours, Borrower hereby authorizes Lender's officers, employees,
representatives and agents to inspect the Collateral and to discuss the
Collateral and the Records relating thereto with Borrower's officers, and, in
the case of any Right to Payment, with any Person which is or may be obligated
thereon.


(b)  Documents of Title.  Not sign or authorize the signing of any financing
statement or other document naming Borrower as debtor or obligor, or acquiesce
or cooperate in the issuance of any bill of lading, warehouse receipt or other
document or instrument of title with respect to any Collateral, except those
negotiated to Lender, or those naming Lender as secured party, or if solely to
create, perfect or maintain a Permitted Lien.


(c) Change in Location or Name.  Without at least 30 days' prior written notice
to Lender:  (a) not relocate any Collateral or Records, its chief executive
office, or establish a place of business at a location other than as specified
in the Supplement; and (b) not change its name, mailing address, location of
Collateral, jurisdiction of incorporation or its legal structure.


(d)  Decals, Markings.  At the request of Lender, firmly affix a decal, stencil
or other marking to designated items of Equipment, indicating thereon the
security interest of Lender.


(e)  Agreement With Real Property Owner/Landlord.  Obtain and maintain such
acknowledgments, consents, waivers and agreements  from the owner, lienholder,
mortgagee and landlord with respect to any real property on which Equipment is
located as Lender may reasonably require, all in form and substance satisfactory
to Lender.


(f)  Certain Agreements on Rights to Payment.  Other than in the ordinary course
of business, not make any material discount, credit, rebate or other reduction
in the original amount owing on a Right to Payment or accept in satisfaction of
a Right to Payment less than the original amount thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.10   Authorization for Automated Clearinghouse Funds Transfer.  (i) Authorize
Lender to initiate debit entries to Borrower’s Primary Operating Account,
specified in the Supplement hereto, through Automated Clearinghouse (“ACH”)
transfers, in order to satisfy regularly scheduled; payments of principal,
interest and Final Payments (ii) provide Lender at least thirty (30) days notice
of any change in Borrower’s Primary Operating Account; and (iii) grant Lender
any additional authorizations necessary to begin ACH debits from a new account
which becomes the Primary Operating Account.

 
ARTICLE 6 - NEGATIVE COVENANTS


During the term of this Agreement and until the performance of all Obligations,
Borrower will not:


6.1      Indebtedness.  Be indebted for borrowed money, the deferred purchase
price of property, or leases which would be capitalized in accordance with GAAP;
or become liable as a surety, guarantor, accommodation party or otherwise for or
upon the obligation of any other Person, except:


(a)      Indebtedness incurred for the acquisition of supplies or inventory on
normal trade credit;


(b)      Indebtedness incurred pursuant to one or more transactions permitted
under Section 6.4;


(c)      Indebtedness of Borrower under this Agreement;


(d)      Subordinated Debt;


(e)      Indebtedness of Borrower under the 2007 Loan Agreement;


(f)      Bank Debt not to exceed $500,000 in aggregate principal amount
outstanding at any time (the “Cap”), provided that the Cap shall be
automatically increased to $1,500,000 after such time as Borrower has provided
satisfactory evidence to Lender, as determined by Lender in its reasonable
judgment, that Borrower has achieved at least 90% of Borrower’s aggregate
revenue and expense plan for the 9-month period ending on June 30, 2009 (as set
forth in the business plan delivered to Lender on or prior to the Closing Date
in accordance with Section 4.2(g), with respect to the initial Loan);


(g)      Indebtedness for automobile leases and related insurance not to exceed
$18,000 per calendar year;


(h)      Indebtedness for leased office Equipment not to exceed $30,000 per
calendar year; and


(i)      any Indebtedness approved by Lender on or prior to the Closing Date as
shown on Schedule 6.1 hereto.


6.2      Liens.  Create, incur, assume or permit to exist any Lien, or grant any
other Person a negative pledge, on any of Borrower's property, except Permitted
Liens.  Borrower and Lender agree that this covenant is not intended to
constitute a lien, deed of trust, equitable mortgage, or security interest of
any kind on any of Borrower's real property, and this Agreement shall not be
recorded or recordable.  Notwithstanding the foregoing, however, violation of
this covenant by Borrower shall constitute an Event of Default.  Without
limiting the generality of the foregoing, and as a material inducement to
Lender’s making of the Commitment and entering into the Loan Documents, Borrower
agrees that (i) it shall not assign, mortgage, pledge, grant a security interest
in, or encumber any of Borrower’s Intellectual Property, and (ii) it shall not
permit the inclusion into any agreement, document, instrument or other
arrangement with any Person (except with or in favor of Lender) which directly
or indirectly prohibits or has the effect of prohibiting Borrower from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s Intellectual Property, except as is otherwise
permitted in Section 6.5(i) of this Agreement, or would otherwise be a
“Permitted Lien” hereunder.


6.3      Dividends.  Except after a Qualified Public Offering, pay any dividends
or purchase, redeem or otherwise acquire or make any other distribution with
respect to any of Borrower's capital stock, except (a) dividends or other
distributions solely of capital stock of Borrower, and (b) so long as no Event
of Default has occurred and is continuing, repurchases of stock from employees
upon termination of employment under reverse vesting or similar repurchase plans
not to exceed $100,000 in any calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4      Changes/Mergers. Liquidate or dissolve; or enter into any
consolidation, merger or other combination in which the stockholders of the
Borrower immediately prior to the first such transaction own less than 50% of
the voting stock of the Borrower immediately after giving effect to such
transaction or related series of such transactions, except that Borrower may
consolidate or merge so long as: (A) the entity that results from such merger or
consolidation (the “Surviving Entity”) shall have executed and delivered to
Lender an agreement in form and substance reasonably satisfactory to Lender,
containing an assumption by the Surviving Entity of the due and punctual payment
and performance of all Obligations and performance and observance of each
covenant and condition of Borrower in the Loan Documents; (B) all such
obligations of the Surviving Entity to Lender shall be guaranteed by any entity
that directly or indirectly owns or controls more than 50% of the voting stock
of the Surviving Entity; (C) immediately after giving effect to such merger or
consolidation, no Event of Default or, event which with the lapse of time or
giving of notice or both, would result in an Event of Default shall have
occurred and be continuing; and (D) the credit risk to Lender, in its sole
discretion, of the Surviving Entity shall not be increased.  In determining
whether the proposed merger or consolidation would result in an increased credit
risk, Lender may consider, among other things, changes in Borrower’s management
team, employee base, access to equity markets, venture capital support,
financial position and/or disposition of intellectual property rights which may
reasonably be anticipated as a result of the transaction.


6.5      Sales of Assets. Sell, transfer, lease, license or otherwise dispose of
(a “Transfer”) any of Borrower’s assets except (i) licenses of Intellectual
Property in the ordinary course of business consistent with industry practice,
provided that such licenses of Intellectual Property neither result in a legal
transfer of title of the licensed Intellectual Property nor have the same effect
as a sale of such Intellectual Property; (ii) Transfers of worn-out, obsolete or
surplus property (each as determined by the Borrower in its reasonable judgment)
not constituting Equipment as of which a Loan was made hereunder; (iii)
Transfers of Inventory in the ordinary course of business not constituting
Equipment as of which a Loan was made hereunder; (iv) Transfers constituting
Permitted Liens; and (v) Transfers permitted in Section 6.6 hereunder.


6.6      Loans/Investments.  Make or suffer to exist any loans, guaranties,
advances, or investments, except:


(a)      accounts receivable in the ordinary course of Borrower's business;


(b)      investments in domestic certificates of deposit issued by, and other
domestic investments with, financial institutions organized under the laws of
the United States or a state thereof, having at least One Hundred Million
Dollars ($100,000,000) in capital and a rating of at least “investment grade” or
“A” by Moody's or any successor rating agency;


(c)      investments in marketable obligations of the United States of America
and in open market commercial paper given the highest credit rating by a
national credit agency and maturing not more than one year from the creation
thereof;


(d)      temporary advances to cover incidental expenses to be incurred in the
ordinary course of business; and


(e)      investments in joint ventures, strategic alliances, licensing and
similar arrangements customary in Borrower’s industry and which do not require
Borrower to assume or otherwise become liable for the material obligations of
any third party not directly related to or arising out of such arrangement or,
without the prior written consent of Lender, require Borrower to transfer
ownership of non-cash assets to such joint venture or other entity.


6.7 Transactions With Related Persons.  Directly or indirectly enter into any
transaction with or for the benefit of a Related Person on terms more favorable
to the Related Person than would have been obtainable in an “arms' length”
dealing.


6.8      Other Business.  Engage in any material line of business other than the
business Borrower conducts as of the Closing Date.


6.9      Financing Statements and Other Actions.  Fail to execute and deliver to
Lender all financing statements, notices and other documents from time to time
reasonably requested by Lender to maintain a first perfected security interest
in the Collateral in favor of Lender; perform such other acts, and execute and
deliver to Lender such additional conveyances, assignments, agreements and
instruments, as Lender may at any time request in connection with the
administration and enforcement of this Agreement or Lender's rights, powers and
remedies hereunder.


6.10 Compliance.  Become an “investment company” or controlled by an “investment
company,” within the meaning of the Investment Company Act of 1940, or become
principally engaged in, or undertake as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying margin
stock, or use the proceeds of any Loan for such purpose.  Fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could have
a Material Adverse Effect or a material adverse effect on the Collateral or the
priority of Lender’s Lien on the Collateral, or permit any of its subsidiaries
to do any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
6.11  Other Deposit and Securities Accounts.  Maintain any deposit accounts or
accounts holding securities owned by Borrower except (i) Deposit Accounts and
investment/securities accounts as set forth in the Supplement, and (ii) other
Deposit Accounts and securities/investment accounts, in each case, with respect
to which Borrower and Lender shall have taken such action as Lender reasonably
deems necessary to obtain a perfected first priority security interest therein,
subject to Permitted Liens.  The provisions of the previous sentence shall not
apply to Deposit Accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s
employees.


6.12                 Prepayment of Indebtedness. Prepay, redeem or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
(other than the Loans).  Notwithstanding the foregoing, Lender agrees that the
conversion or exchange into Borrower’s equity securities of any Indebtedness
(other than the Loans) shall not be prohibited by this Section 6.12.


ARTICLE 7 - EVENTS OF DEFAULT


7.1      Events of Default; Acceleration.  Upon the occurrence and during the
continuation of any Default, the obligation of Lender to make any additional
Loan shall be suspended.  The occurrence of any of the following (each, an
“Event of Default”) that has not been cured within any applicable cure period or
waived by Lender shall terminate any obligation of Lender to make any additional
Loan; and shall, at the option of Lender (1) make all sums of Basic Interest and
principal, all Final Payments, and any Obligations and other amounts owing under
any Loan Documents immediately due and payable without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor
or any other notices or demands, and (2) give Lender the right to exercise any
other right or remedy provided by contract or applicable law:


(a)      Borrower shall fail to pay any principal, interest or Final Payment
under this Agreement or any Note, or fail to pay any fees or other charges when
due under any Loan Document, and such failure continues for three (3) Business
Days or more after the same first becomes due; or an Event of Default as defined
in any other Loan Document shall have occurred.


(b)      Any representation or warranty made, or financial statement,
certificate or other document provided, by Borrower under any Loan Document
shall prove to have been false or misleading in any material respect when made
or deemed made herein.


(c)      Borrower shall fail to pay its debts generally as they become due or
shall commence any Insolvency Proceeding with respect to itself; an involuntary
Insolvency Proceeding shall be filed against Borrower, or a custodian, receiver,
trustee, assignee for the benefit of creditors, or other similar official, shall
be appointed to take possession, custody or control of the properties of
Borrower, and such involuntary Insolvency Proceeding, petition or appointment is
acquiesced to by Borrower or is not dismissed within sixty (60) days; or the
dissolution or termination of the business or permanent cessation of operations
of Borrower; or Borrower shall take any corporate action for the purpose of
effecting, approving, or consenting to any of the foregoing.


(d)      Borrower shall be in default beyond any applicable period of grace or
cure under any other agreement involving the borrowing of money, the purchase of
property, the advance of credit or any other monetary liability of any kind to
Lender or to any Person which results in the acceleration of payment of such
obligation in an amount in excess of the Threshold Amount.


(e)      Any governmental or regulatory authority shall take any judicial or
administrative action, or any defined benefit pension plan maintained by
Borrower shall have any unfunded liabilities, any of which would reasonably be
expected to have a Material Adverse Effect.


(f)      Any sale, transfer or other disposition of all or a substantial or
material part of the assets of Borrower, including without limitation to any
trust or similar entity, shall occur, other than in accordance with Section 6.4
or Section 6.5.


(g)      Any judgment(s) singly or in the aggregate in excess of the Threshold
Amount shall be entered against Borrower which remain unsatisfied, unvacated or
unstayed pending appeal for ten (10) or more days after entry thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)      At any time prior to the initial sale of Borrower’s equity securities
to the public pursuant to a registration statement filed under the Securities
Act of 1933, as amended, any Person or two or more Persons (other than any
“Excluded Person” as defined below) acting in concert shall have acquired (in a
single transaction or series of related transactions) beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission) of
outstanding shares of voting stock of Borrower representing fifty percent (50%)
or more of the voting power of all shares of Borrower’s voting stock that are
outstanding immediately after such acquisition.  As used in this paragraph,
“Excluded Person” means:  (i)  any Person who is a stockholder of Borrower as of
the Closing Date; (ii) a venture capital firm or similar investment fund or
institution; or (iii) an affiliate of any Person described in clause (i) or
(ii).


(i)      Borrower shall fail to perform or observe any  material covenant
contained in Article 6 of this Agreement.


(j)      Borrower shall fail to perform or observe any covenant contained in
Article 5 or elsewhere in this Agreement or any other Loan Document (other than
a covenant which is dealt with specifically elsewhere in this Article 7) and, if
capable of being cured, the breach of such covenant is not cured within 30 days
after the sooner to occur of Borrower's receipt of notice of such breach from
Lender or the date on which such breach first becomes known to any officer of
Borrower; provided, however that if such breach is not capable of being cured
within such 30-day period and Borrower timely notifies Lender of such fact and
Borrower diligently pursues such cure, then the cure period shall be extended to
the date requested in Borrower's notice but in no event more than 90 days from
the initial breach; provided, further, that such additional 60-day opportunity
to cure shall not apply in the case of any failure to perform or observe any
covenant which has been the subject of a prior failure within the preceding 180
days or which is a willful and knowing breach by Borrower.


7.2      Remedies Upon Default.  Upon the occurrence and during the continuance
of an Event of Default, Lender shall be entitled to, at its option, exercise any
or all of the rights and remedies available to a secured party under the UCC or
any other applicable law, and exercise any or all of its rights and remedies
provided for in this Agreement and in any other Loan Document.  The obligations
of Borrower under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligations is
rescinded or must otherwise be returned by Lender upon, on account of, or in
connection with, the insolvency, bankruptcy or reorganization of Borrower or
otherwise, all as though such payment had not been made.


7.3      Sale of Collateral.  Upon the occurrence and during the continuance of
an Event of Default, Lender may sell all or any part of the Collateral, at
public or private sales, to itself, a wholesaler, retailer or investor, for
cash, upon credit or for future delivery, and at such price or prices as Lender
may deem commercially reasonable.  To the extent permitted by law, Borrower
hereby specifically waives all rights of redemption and any rights of stay or
appraisal which it has or may have under any applicable law in effect from time
to time.  Any such public or private sales shall be held at such times and at
such place(s) as Lender may determine.  In case of the sale of all or any part
of the Collateral on credit or for future delivery, the Collateral so sold may
be retained by Lender until the selling price is paid by the purchaser, but
Lender shall not incur any liability in case of the failure of such purchaser to
pay for the Collateral and, in case of any such failure, such Collateral may be
resold.  Lender may, instead of exercising its power of sale, proceed to enforce
its security interest in the Collateral by seeking a judgment or decree of a
court of competent jurisdiction.  Without limiting the generality of the
foregoing, if an Event of Default is in effect,


(1)      Subject to the rights of any third parties, and any existing licenses
or sublicenses, Lender may license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Copyrights,
Patents or Trademarks included in the Collateral throughout the world for such
term or terms, on such conditions and in such manner as Lender shall in its sole
discretion determine;


(2)      Lender may (without assuming any obligations or liability thereunder),
at any time and from time to time, enforce (and shall have the exclusive right
to enforce) against any licensee or sublicensee all rights and remedies of
Borrower in, to and under any Copyright Licenses, Patent Licenses or Trademark
Licenses and take or refrain from taking any action under any thereof, and
Borrower hereby releases Lender from, and agrees to hold Lender free and
harmless from and against any claims arising out of or relating to, any lawful
action so taken or omitted to be taken with respect thereto other than claims
arising out of Lender's gross negligence or willful misconduct; and
 
 
 

--------------------------------------------------------------------------------

 
 
(3)      Upon request by Lender, Borrower will execute and deliver to Lender a
power of attorney, in form and substance reasonably satisfactory to Lender for
the implementation of any lease, assignment, license, sublicense, grant of
option, sale or other disposition of a Copyright, Patent or Trademark.  In the
event of any such disposition pursuant to this clause 3, Borrower shall
cooperate with Lender and use reasonable efforts to assist Lender with respect
to its know-how and information relating to the products or services made or
rendered in connection with the products bearing Trademarks, and its information
relating to the distribution of said products, to Lender.


7.4      Borrower's Obligations Upon Default.  Upon the request of Lender after
the occurrence and during the continuance of an Event of Default, Borrower will:


(a)      Assemble and make available to Lender the Collateral at such place(s)
as Lender shall reasonably designate, segregating all Collateral so that each
item is reasonably capable of identification; and


(b)      Subject to the rights of any lessor, permit Lender, by Lender's
officers, employees, agents and representatives, to enter any premises where any
Collateral is located, to take possession of the Collateral, to complete the
processing, manufacture or repair of any Collateral, and to remove the
Collateral, or to conduct any public or private sale of the Collateral, all
without any liability of Lender for rent or other compensation for the use of
Borrower's premises.


ARTICLE 8 - SPECIAL COLLATERAL PROVISIONS


8.1      Compromise and Collection.  Borrower and Lender recognize that setoffs,
counterclaims, defenses and other claims may be asserted by obligors with
respect to certain of the Rights to Payment; that certain of the Rights to
Payment may be or become uncollectible in whole or in part; and that the expense
and probability of success of litigating a disputed Right to Payment may exceed
the amount that reasonably may be expected to be recovered with respect to such
Right to Payment.  Borrower hereby authorizes Lender, after and during the
continuance of an Event of Default, to compromise with the obligor, accept in
full payment of any Right to Payment such amount as Lender shall negotiate with
the obligor, or abandon any Right to Payment.  Any such action by Lender shall
be considered commercially reasonable so long as Lender acts in good faith based
on information known to it at the time it takes any such action.


8.2      Performance of Borrower's Obligations.  Without having any obligation
to do so, after the occurrence and during the continuance of a Default or an
Event of Default and  upon reasonable prior notice to Borrower, Lender may
perform or pay any obligation which Borrower has agreed to perform or pay under
this Agreement, including, without limitation, the payment or discharge of taxes
or Liens levied or placed on or threatened against the Collateral.  In so
performing or paying, Lender shall determine the action to be taken and the
amount necessary to discharge such obligations.  Borrower shall reimburse Lender
on demand for any amounts paid by Lender pursuant to this Section, which amounts
shall constitute Obligations secured by the Collateral and shall bear interest
from the date of demand at the Default Rate.


8.3      Power of Attorney.  For the purpose of protecting and preserving the
Collateral and Lender's rights under this Agreement, Borrower hereby irrevocably
appoints Lender, with full power of substitution, as its attorney-in-fact with
full power and authority, after the occurrence and during the continuance of an
Event of Default, to do any act which Borrower is obligated to do hereunder; to
exercise such rights with respect to the Collateral as Borrower might exercise;
to use such Inventory, Equipment, Fixtures or other property as Borrower might
use; to enter Borrower's premises; to give notice of Lender's security interest
in, and to collect the Collateral; and before or after Default, to execute and
file in Borrower's name any financing statements (including amendments thereto
and continuations thereof) or other Security Documents necessary or desirable to
create, maintain, perfect or continue the perfection of Lender's security
interests in the Collateral.  Borrower hereby ratifies all that Lender shall
lawfully do or cause to be done by virtue of this appointment.


8.4      Authorization for Lender to Take Certain Action.  The power of attorney
created in Section 8.3 is a power coupled with an interest and shall be
irrevocable.  The powers conferred on Lender hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon Lender to
exercise such powers.  Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and in no event
shall Lender or any of its directors, officers, employees, agents or
representatives be responsible to Borrower for any act or failure to act, except
for gross negligence or willful misconduct.  After the occurrence and during the
continuance of an Event of Default, Lender may exercise this power of attorney
without notice to or assent of Borrower, in the name of Borrower, or in Lender's
own name, from time to time in Lender's sole discretion and at Borrower's
expense.  To further carry out the terms of this Agreement, after the occurrence
and during the continuance of an Event of Default, Lender may:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)      Execute any statements or documents or take possession of, and endorse
and collect and receive delivery or payment of, any checks, drafts, notes,
acceptances or other instruments and documents constituting Collateral, or
constituting the payment of amounts due and to become due or any performance to
be rendered with respect to the Collateral.


(b)      Sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts; drafts, certificates and statements under
any commercial or standby letter of credit relating to Collateral; assignments,
verifications and notices in connection with Accounts; or any other documents
relating to the Collateral, including without limitation the Records.


(c)      Use or operate Collateral or any other property of Borrower for the
purpose of preserving or liquidating Collateral.


(d)      File any claim or take any other action or proceeding in any court of
law or equity or as otherwise deemed appropriate by Lender for the purpose of
collecting any and all monies due or securing any performance to be rendered
with respect to the Collateral.


(e)      Commence, prosecute or defend any suits, actions or proceedings or as
otherwise deemed appropriate by Lender for the purpose of protecting or
collecting the Collateral.  In furtherance of this right, upon the occurrence
and during the continuance of an Event of Default, Lender may apply for the
appointment of a receiver or similar official to operate Borrower's business.


(f)      Prepare, adjust, execute, deliver and receive payment under insurance
claims, and collect and receive payment of and endorse any instrument in payment
of loss or returned premiums or any other insurance refund or return, and apply
such amounts at Lender's sole discretion, toward repayment of the Obligations or
replacement of the Collateral.


8.5      Application of Proceeds.  Any Proceeds and other monies or property
received by Lender pursuant to the terms of this Agreement or any Loan Document
may be applied by Lender first to the payment of expenses of collection,
including without limitation reasonable attorneys' fees, and then to the payment
of the Obligations in such order of application as Lender may elect.


8.6      Deficiency.  If the Proceeds of any disposition of the Collateral are
insufficient to cover all costs and expenses of such sale and the payment in
full of all the Obligations, plus all other sums required to be expended or
distributed by Lender, then Borrower shall be liable for any such deficiency.


8.7      Lender Transfer.  Upon the transfer of all or any part of the
Obligations, Lender may transfer all or part of the Collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such Collateral so transferred, and the transferee shall be vested with all
the rights and powers of Lender hereunder with respect to such Collateral so
transferred, but with respect to any Collateral not so transferred, Lender shall
retain all rights and powers hereby given.


8.8      Lender's Duties.


      (a)      Lender shall use reasonable care in the custody and preservation
of any Collateral in its possession.  Without limitation on other conduct which
may be considered the exercise of reasonable care, Lender shall be deemed to
have exercised reasonable care in the custody and preservation of such
Collateral if such Collateral is accorded treatment substantially equal to that
which Lender accords its own property, it being understood that Lender shall not
have any responsibility for ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, declining value, tenders or other matters
relative to any Collateral, regardless of whether Lender has or is deemed to
have knowledge of such matters; or taking any necessary steps to preserve any
rights against any Person with respect to any Collateral.  Under no
circumstances shall Lender be responsible for any injury or loss to the
Collateral, or any part thereof, arising from any cause beyond the reasonable
control of Lender.


(b)      Lender may at any time deliver the Collateral or any part thereof to
Borrower and the receipt of Borrower shall be a complete and full acquittance
for the Collateral so delivered, and Lender shall thereafter be discharged from
any liability or responsibility therefor.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      Neither Lender, nor any of its directors, officers, employees, agents,
attorneys or any other person affiliated with or representing Lender shall be
liable for any claims, demands, losses or damages, of any kind whatsoever, made,
claimed, incurred or suffered by Borrower or any other party through the
ordinary negligence of Lender, or any of its directors, officers, employees,
agents, attorneys or any other person affiliated with or representing Lender.


8.9      Termination of Security Interests.   Upon the payment in full of the
Obligations and satisfaction of all Borrower’s obligations under this Agreement
and the other Loan Documents, and if Lender has no further obligations under its
Commitment, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Borrower.  Upon any such termination, the
Lender shall, at Borrower's reasonable expense, execute and deliver to Borrower
such documents as Borrower shall reasonably request to evidence such
termination.




ARTICLE 9 - GENERAL PROVISIONS


9.1      Notices.  Any notice given by any party under any Loan Document shall
be in writing and personally delivered, sent by overnight courier, or United
States mail, postage prepaid, or sent by facsimile, or other authenticated
message, charges prepaid, to the other party's or parties' addresses shown on
the Supplement.  Each party may change the address or facsimile number to which
notices, requests and other communications are to be sent by giving written
notice of such change to each other party.  Notice given by hand delivery shall
be deemed received on the date delivered; if sent by overnight courier, on the
next Business Day after delivery to the courier service; if by first class mail,
on the third Business Day after deposit in the U.S. Mail; and if by facsimile,
on the date of transmission.


9.2      Binding Effect.  The Loan Documents shall be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign or transfer Borrower's rights or
obligations under any Loan Document.  Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender's rights and obligations under the Loan Documents.  In
connection with any of the foregoing, Lender may disclose all documents and
information which Lender now or hereafter may have relating to the Loans,
Borrower, or its business. It is the intention of the parties that, as a
“venture capital operating company,” Venture Lending & Leasing V, LLC, the
parent and sole owner of Lender (“LLC”), shall have the benefit of, and the
power to independently exercise, those “management rights” provided to Lender in
Section 5.3.  To that end, the references to Lender in Sections 4.2(f), 5.1,
5.2, 5.3 and 5.9(a) hereof shall include LLC, and LLC shall have the right to
exercise the advisory, inspection, information and other rights given to lender
under those Sections independently of Lender.  No amendment or modification of
this Agreement shall alter or diminish LLC’s rights under the preceding sentence
without the consent of LLC.


9.3      No Waiver.  Any waiver, consent or approval by Lender of any Event of
Default or breach of any provision, condition, or covenant of any Loan Document
must be in writing and shall be effective only to the extent set forth in
writing.  No waiver of any breach or default shall be deemed a waiver of any
later breach or default of the same or any other provision of any Loan
Document.  No failure or delay on the part of Lender in exercising any power,
right, or privilege under any Loan Document shall operate as a waiver thereof,
and no single or partial exercise of any such power, right, or privilege shall
preclude any further exercise thereof or the exercise of any other power, right
or privilege.  Lender has the right at its sole option to continue to accept
interest and/or principal payments due under the Loan Documents after default,
and such acceptance shall not constitute a waiver of said default or an
extension of the maturity of any Loan unless Lender agrees otherwise in writing.


9.4      Rights Cumulative.  All rights and remedies existing under the Loan
Documents are cumulative to, and not exclusive of, any other rights or remedies
available under contract or applicable law.


9.5      Unenforceable Provisions.  Any provision of any Loan Document executed
by Borrower which is prohibited or unenforceable in any jurisdiction, shall be
so only as to such jurisdiction and only to the extent of such prohibition or
unenforceability, but all the remaining provisions of any such Loan Document
shall remain valid and enforceable.


9.6      Accounting Terms.  Except as otherwise provided in this Agreement,
accounting terms and financial covenants and information shall be determined and
prepared in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
9.7      Indemnification; Exculpation.  Borrower shall pay and protect, defend
and indemnify Lender and Lender's employees, officers, directors, shareholders,
affiliates, correspondents, agents and representatives (other than Lender,
collectively “Agents”) against, and hold Lender and each such Agent harmless
from, all claims, actions, proceedings, liabilities, damages, losses, expenses
(including, without limitation, attorneys' fees and costs) and other amounts
incurred by Lender and each such Agent, arising from (i) the matters
contemplated by this Agreement or any other Loan Documents, (ii) any dispute
between Borrower and a third party,  or (iii) any contention that Borrower has
failed to comply with any law, rule, regulation, order or directive applicable
to Borrower's business; provided, however, that this indemnification shall not
apply to any of the foregoing incurred solely as the result of Lender's or any
Agent's gross negligence or willful misconduct.  This indemnification shall
survive the payment and satisfaction of all of Borrower's Obligations to Lender.


9.8      Reimbursement.  Borrower shall reimburse Lender for all costs and
expenses, including without limitation reasonable attorneys' fees and
disbursements expended or incurred by Lender in any arbitration, mediation,
judicial reference, legal action or otherwise in connection with (a) the
preparation and negotiation of the Loan Documents, (b) the amendment and
enforcement of the Loan Documents, including without limitation during any
workout, attempted workout, and/or in connection with the rendering of legal
advice as to Lender's rights, remedies and obligations under the Loan Documents,
if and as such may be necessary, (c) collecting any sum which becomes due Lender
under any Loan Document, (d) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (e) the protection,
preservation or enforcement of any rights of Lender.  For the purposes of this
section, attorneys' fees shall include, without limitation, reasonable fees
incurred in connection with the following:  (1) contempt proceedings; (2)
discovery; (3) any motion, proceeding or other activity of any kind in
connection with an Insolvency Proceeding; (4) garnishment, levy, and debtor and
third party examinations; and (5)  postjudgment motions and proceedings of any
kind, including without limitation any activity taken to collect or enforce any
judgment.  All of the foregoing costs and expenses shall be payable upon demand
by Lender, and if not paid within forty-five (45) days of presentation of
invoices shall bear interest at the highest applicable Default Rate.


9.9      Execution in Counterparts.  This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute but one
agreement.


9.10                 Entire Agreement.  The Loan Documents are intended by the
parties as the final expression of their agreement and therefore contain the
entire agreement between the parties and supersede all prior understandings or
agreements concerning the subject matter hereof.  This Agreement may be amended
only in a writing signed by Borrower and Lender.


9.11                 Governing Law and Jurisdiction.


(a)      THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.


(b)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF BORROWER AND LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF BORROWER AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  BORROWER AND LENDER EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
CALIFORNIA LAW.
 
 
 

--------------------------------------------------------------------------------

 
 
9.12                 Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, BORROWER AND LENDER EACH WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR
ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  BORROWER AND LENDER EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEMS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


ARTICLE 10 - DEFINITIONS


The definitions appearing in this Agreement or any Supplement shall be
applicable to both the singular and plural forms of the defined terms:


“2007 Loan Agreement” means that certain Loan and Security Agreement dated as of
October 1, 2007, among Borrower, VLL4 and Lender, together with all of the “Loan
Documents” (as such term is defined therein), as the same have been and may be
amended, supplemented, restated or modified from time to time and any
refinancings thereof.


“Account” means any “account,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments) now owned
or hereafter received or acquired by or belonging or owing to Borrower
(including, without limitation, under any trade name, style or division thereof)
whether arising out of goods sold or services rendered by Borrower or from any
other transaction, whether or not the same involves the sale of goods or
services by Borrower (including, without limitation, any such obligation that
may be characterized as an account or contract right under the UCC) and all of
Borrower's rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Borrower's rights to
any goods represented by any of the foregoing (including, without limitation,
unpaid seller's rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to Borrower under all purchase orders and contracts for the
sale of goods or the performance of services or both by Borrower or in
connection with any other transaction (whether or not yet earned by performance
on the part of Borrower), now in existence or hereafter occurring, including,
without limitation, the right to receive the proceeds of said purchase orders
and contracts, and all collateral security and guarantees of any kind given by
any Person with respect to any of the foregoing.


“Affiliate” means any Person which directly or indirectly controls, is
controlled by, or is under common control with Borrower.  “Control,” “controlled
by” and “under common control with” mean direct or indirect possession of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise); provided,
that control shall be conclusively presumed when any Person or affiliated group
directly or indirectly owns five percent (5%) or more of the securities having
ordinary voting power for the election of directors of a corporation.


“Agreement” means this Loan and Security Agreement and each Supplement thereto,
as each may be amended or supplemented from time to time.


“Bank Debt” means: (i) Indebtedness of Borrower (A) to a bank incurred for the
purpose of financing capital Equipment acquisitions and (B) secured solely by
the Equipment financed with the proceeds of such Indebtedness and the Proceeds
thereof, in which case the bank providing such Indebtedness shall be permitted
to have a first priority Lien on such Equipment and the Proceeds thereof; (ii)
Indebtedness of Borrower (A) to a bank which provides working capital financing
to Borrower based upon a formula of eligible accounts receivable and (B) secured
solely by the Accounts and the cash and cash equivalents that constitute the
Proceeds thereof, in which case the bank providing such Indebtedness shall be
permitted to have a first priority Lien on such Accounts and the cash and cash
equivalents that constitute the Proceeds thereof; and (iii) any combination of
(i) and (ii).


“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Basic Interest” means the fixed rate of interest payable on the outstanding
balance of each Loan at the applicable Designated Rate.


“Borrowing Date” means the Business Day on which the proceeds of a Loan are
disbursed by Lender.


“Borrowing Request” means a written request from Borrower in substantially the
form of Exhibit “B” to the Supplement, requesting the funding of one or more
Loans on a particular Borrowing Date.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco are authorized or required by
law to close.


“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.


“Closing Date” means the date of this Agreement.


“Collateral” means all of Borrower’s right, title and interest in and to the
following property, whether now owned or hereafter acquired and wherever
located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all
General Intangibles; (e) all Inventory; (f) all Investment Property; (g) all
Deposit Accounts; (h)  all other Goods and personal property of Borrower,
whether tangible or intangible and whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Borrower and wherever located; (i)
all Records; and (j) all Proceeds of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of each
of the foregoing.


“Commitment” means the obligation of Lender to make Loans to Borrower up to the
aggregate principal amount set forth in the Supplement.


“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


“Copyrights” means all of the following now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest:  (i)
all copyrights, whether registered or unregistered, held pursuant to the laws of
the United States, any State thereof or of any other country; (ii) all
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country; (iii) all continuations, renewals or extensions thereof; and
(iv) any registrations to be issued under any pending applications.


“Default” means an event which with the giving of notice, passage of time, or
both would constitute an Event of Default.


“Default Rate” is defined in Section 2.7.


“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.


“Designated Rate” means the rate of interest per annum described in the
Supplement as being applicable to an outstanding Loan from time to time.


“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, or safety matters.


“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.


“Event of Default” means any event described in Section 7.1.


“Final Payment” means, with respect to a Loan, an amount equal to that
percentage of the original principal amount of such Loan and payable at the time
specified in the Supplement or the Note evidencing such Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
“Fixtures” means any “fixtures,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“GAAP” means generally accepted accounting principles and practices consistent
with those principles and practices promulgated or adopted by the Financial
Accounting Standards Board and the Board of the American Institute of Certified
Public Accountants, their respective predecessors and successors.  Each
accounting term used but not otherwise expressly defined herein shall have the
meaning given it by GAAP.


“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Borrower may now or
hereafter have in or under any contract, all customer lists, Copyrights,
Trademarks, Patents, websites, domain names, and all applications therefor and
reissues, extensions, or renewals thereof, other rights to Intellectual
Property, interests in partnerships, joint ventures and other business
associations, Licenses, permits, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, recipes, experience, processes, models, drawings,
materials and records, goodwill (including, without limitation, the goodwill
associated with any Trademark, Trademark registration or Trademark licensed
under any Trademark License), claims in or under insurance policies, including
unearned premiums, uncertificated securities, money, cash or cash equivalents,
deposit, checking and other bank accounts, rights to sue for past, present and
future infringement of Copyrights, Trademarks and Patents, rights to receive tax
refunds and other payments and rights of indemnification.


“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“Indebtedness” of any Person means at any date, without duplication and without
regard to whether matured or unmatured, absolute or contingent:  (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar debt instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (iv) all obligations of such Person as lessee under capital
leases (and not real estate leases); (v) all obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker's acceptance, or similar instrument, whether drawn or
undrawn; (vi) all obligations of such Person to purchase securities which arise
out of or in connection with the sale of the same or substantially similar
securities; (vii) all obligations of such Person to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or any
warrants, rights or options to acquire such capital stock, now or hereafter
outstanding, except to the extent that such obligations remain performable
solely at the option of such Person; (viii) all obligations to repurchase assets
previously sold (including any obligation to repurchase any accounts or chattel
paper under any factoring, receivables purchase, or similar arrangement); (ix)
obligations of such Person under interest rate swap, cap, collar or similar
hedging arrangements; and (x) all obligations of others of any type described in
clause (i) through clause (ix) above guaranteed by such Person.


“Insolvency Proceeding” means with respect to a Person (a) any case, action or
proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors with respect to such Person, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code, but in each case,
excluding any avoidance or similar action against such Person commenced by an
assignee for the benefit of creditors, bankruptcy trustee, debtor in possession,
or other representative of another Person or such other Person’s estate.


“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.


“Intellectual Property” means all Copyrights, Trademarks, Patents, Licenses,
trade secrets, source codes, customer lists, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
skill, expertise, experience, processes, models, drawings, materials, records
and goodwill associated with the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
“Intellectual Property Security Agreement” means any Intellectual Property
Security Agreement executed and delivered by Borrower in favor of Lender, as the
same may be amended, supplemented, or restated from time to time.


“Inventory” means any “inventory,” as such term is defined in the UCC, wherever
located, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property that are
held by or on behalf of Borrower for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in Borrower's
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of Borrower or is held by others
for Borrower's account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.


“Investment Property” means any “investment property,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.


“Letter of Credit Rights” means any “letter of credit rights,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest, including any right to
payment under any letter of credit.


“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest and any
renewals or extensions thereof.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.


“Loan” means an extension of credit by Lender under this Agreement.


“Loan Documents” means, individually and collectively, this Loan and Security
Agreement, each Supplement, each Note, the Intellectual Property Security
Agreement, and any security or pledge agreement(s), any Warrants issued by
Borrower to Lender (or its designee) in connection with this Agreement, and all
other contracts, instruments, addenda and documents executed in connection with
this Agreement or the extensions of credit which are the subject of this
Agreement.


“Material Adverse Effect” or “Material Adverse Change” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, or condition (financial or otherwise) of Borrower; (b) a material
impairment of the ability of Borrower to perform under any Loan Document; or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower of any Loan Document.


“Note” means a promissory note substantially in the form attached to the
Supplement as Exhibit “A”, executed by Borrower evidencing each Loan.


“Obligations” means all debts, obligations and liabilities of Borrower to Lender
currently existing or now or hereafter made, incurred or created under, pursuant
to or in connection with this Agreement or any other Loan Document, whether
voluntary or involuntary and however arising or evidenced, whether direct or
acquired by Lender by assignment or succession, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether Borrower may be liable individually or jointly, or whether recovery upon
such debt may be or become barred by any statute of limitations or otherwise
unenforceable; and all renewals, extensions and modifications thereof; and all
attorneys' fees and costs incurred by Lender in connection with the collection
and enforcement thereof as provided for in any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.


“Patents” means all of the following property now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (a)
all letters patent of, or rights corresponding thereto in, the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of, or rights corresponding thereto in, the
United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country; (b) all reissues, continuations,
continuations-in-part or extensions thereof; (c) all petty patents, divisionals,
and patents of addition; and (d) all patents to be issued under any such
applications.


“Permitted Lien” means:


(a)      involuntary Liens which, in the aggregate, would not have a Material
Adverse Effect and which in any event would not exceed, in the aggregate, the
Threshold Amount;


(b)      Liens for current taxes or other governmental or regulatory assessments
which are not delinquent, or which are contested in good faith by the
appropriate procedures and for which appropriate reserves are maintained;


(c)      security interests on any property held or acquired by Borrower in the
ordinary course of business securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such property;
provided, that such Lien attaches solely to the property acquired with such
Indebtedness and that the principal amount of such Indebtedness does not exceed
one hundred percent (100%) of the cost of such property; and further provided,
that such property is not equipment or other Collateral with respect to which a
Loan has been made hereunder;


(d)      Liens in favor of Lender;


(e)      bankers' liens, rights of setoff and similar Liens incurred on deposits
made in the ordinary course of business as long as an account control
agreement  for each account in which such deposits are held in a form acceptable
to Lender has been executed and delivered to Lender;


(f)       materialmen's, mechanics', repairmen's, employees' or other like Liens
arising in the ordinary course of business and which are not delinquent for more
than 45 days or are being contested in good faith by appropriate proceedings;


(g)       any judgment, attachment or similar Lien, unless the judgment it
secures has not been discharged or execution thereof effectively stayed and
bonded against pending appeal within 30 days of the entry thereof;


(h)       licenses or sublicenses of Intellectual Property in accordance with
Section 6.5;


(i)      Liens securing Subordinated Debt;


(j)      Liens securing financing under the 2007 Loan Agreement;


(k)      Liens securing Bank Debt; provided, however, that as a condition
precedent to granting any such Liens, Borrower shall have caused the Person to
whom Borrower proposes to grant such Liens to enter into an intercreditor
agreement in form and substance satisfactory to Lender, VLL4 and such Person;
and


(l)      Liens which have been approved by Lender in writing prior to the
Closing Date, as shown on Schedule 6.2.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
 
 

--------------------------------------------------------------------------------

 
 
“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Borrower from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to
Borrower from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to Borrower from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) any
claim of Borrower against third parties (i) for past, present or future
infringement of any Copyright, Patent or Patent License or (ii) for past,
present or future infringement or dilution of any Trademark or Trademark License
or for injury to the goodwill associated with any Trademark, Trademark
registration or Trademark licensed under any Trademark License and (e) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.


“Qualified Public Offering” means the closing of a firmly underwritten public
offering of Borrower's common stock with aggregate proceeds of not less than
$20,000,000 (prior to underwriting expenses and commissions).


“Receivables” means all of Borrower's Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.


“Records” means all Borrower's computer programs, software, hardware, source
codes and data processing information, all written documents, books, invoices,
ledger sheets, financial information and statements, and all other writings
concerning Borrower's business.


“Related Person” means any Affiliate of Borrower, or any officer, employee,
director or equity security holder of Borrower or any Affiliate.


“Rights to Payment” means all Borrower's accounts, instruments, contract rights,
documents, chattel paper and all other rights to payment, including, without
limitation, the Accounts, all negotiable certificates of deposit and all rights
to payment under any Patent License, any Trademark License, or any commercial or
standby letter of credit.


“Security Documents” means this Loan and Security Agreement, the Supplement
hereto, the Intellectual Property Security Agreement, and any and all account
control agreements, collateral assignments, chattel mortgages, financing
statements, amendments to any of the foregoing and other documents from time to
time executed or filed to create, perfect or maintain the perfection of Lender’s
Liens on the Collateral.


“Subordinated Debt” means Indebtedness (i) approved by Lender; and (ii) where
the holder’s right to payment of such Indebtedness, the priority of any Lien
securing the same, and the rights of the holder thereof to enforce remedies
against Borrower following default have been made subordinate to the Liens of
Lender and to the prior payment to Lender of the Obligations, pursuant to a
written subordination agreement approved by Lender in its sole but reasonable
discretion.


“Subsidiary” means any Person a majority of the equity ownership or voting stock
of which is at the time owned by Borrower.


“Supplement” means that certain supplement to this Loan and Security Agreement,
as the same may be amended or restated from time to time, and any other
supplements entered into between Borrower and Lender, as the same may be amended
or restated from time to time.


“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.


“Termination Date” has the meaning specified in the Supplement.


“Threshold Amount” has the meaning specified in the Supplement.


“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


“Trademarks” means all of the following property now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest:
(a) all trademarks, tradenames, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and (b) reissues, extensions or renewals
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Lender's Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.  Unless otherwise defined herein, terms that are defined in the UCC
and used herein shall have the meanings given to them in the UCC.


“VLL4” means Venture Lending & Leasing IV, Inc., together with its successors
and assigns.




[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Loan and Security Agreement]




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 
BORROWER:
     
INSIDER GUIDES, INC.
           
By:
   
Name:
   
Title:
               
LENDER:
     
VENTURE LENDING & LEASING V, INC.
           
By:
   
Name:
   
Title:
   

 
[Schedules to Loan and Security Agreement follow]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT TO FINANCING STATEMENT
between
Insider Guides, Inc., as Debtor,
and
Venture Lending & Leasing V, Inc., as Secured Party
 

--------------------------------------------------------------------------------


 
Continuation of collateral description:
 
All personal property and assets of Debtor, including without limitation, all of
Debtor’s right, title and interest in and to the following property, whether now
owned or hereafter acquired and wherever located: (a) all Receivables; (b) all
Equipment; (c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f)
all Investment Property; (g) all Deposit Accounts; (h) all Shares; (i) other
Goods and personal property of Debtor, whether tangible or intangible and
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Debtor and wherever located; (j) all Records; and (k) all Proceeds
of each of the foregoing and all accessions to, substitutions and replacements
for, and rents, profits and products of each of the foregoing (the
“Collateral”).
 
Capitalized terms used herein are defined as follows:
 
“Account” means any “account,” as such term is defined in the UCC, now owned or
hereafter acquired by Debtor or in which Debtor now holds or hereafter acquires
any interest and, in any event, shall include, without limitation, all accounts
receivable, book debts and other forms of obligations (other than forms of
obligations evidenced by Chattel Paper, Documents or Instruments) now owned or
hereafter received or acquired by or belonging or owing to Debtor (including,
without limitation, under any trade name, style or division thereof) whether
arising out of goods sold or services rendered by Debtor or from any other
transaction, whether or not the same involves the sale of goods or services by
Debtor (including, without limitation, any such obligation that may be
characterized as an account or contract right under the UCC) and all of Debtor's
rights in, to and under all purchase orders or receipts now owned or hereafter
acquired by it for goods or services, and all of Debtor's rights to any goods
represented by any of the foregoing (including, without limitation, unpaid
seller's rights of rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods), and all monies due or to
become due to Debtor under all purchase orders and contracts for the sale of
goods or the performance of services or both by Debtor or in connection with any
other transaction (whether or not yet earned by performance on the part of
Debtor), now in existence or hereafter occurring, including, without limitation,
the right to receive the proceeds of said purchase orders and contracts, and all
collateral security and guarantees of any kind given by any Person with respect
to any of the foregoing.


“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Debtor or in which Debtor now holds or
hereafter acquires any interest.


“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by Debtor or
in which Debtor now holds or hereafter acquires any interest.


“Copyrights” means all of the following now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest:  (i) all
copyrights, whether registered or unregistered, held pursuant to the laws of the
United States, any State thereof or of any other country; (ii) all
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country; (iii) all continuations, renewals or extensions thereof; and
(iv) any registrations to be issued under any pending applications.


“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, now owned or hereafter acquired by Debtor or in which Debtor now holds or
hereafter acquires any interest.
 
 
 

--------------------------------------------------------------------------------

 
 
“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.


“Fixtures” means any “fixtures,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Debtor may now or
hereafter have in or under any contract, all customer lists, Intellectual
Property, Copyrights, Trademarks, Patents, websites, domain names, and all
applications therefor and reissues, extensions, or renewals thereof, other
rights to Intellectual Property, interests in partnerships, joint ventures and
other business associations, Licenses, permits, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, recipes, experience, processes, models, drawings,
materials and records, goodwill (including, without limitation, the goodwill
associated with any Trademark, Trademark registration or Trademark licensed
under any Trademark License), claims in or under insurance policies, including
unearned premiums, uncertificated securities, money, cash or cash equivalents,
deposit, checking and other bank accounts, rights to sue for past, present and
future infringement of Copyrights, Trademarks and Patents, rights to receive tax
refunds and other payments and rights of indemnification.


“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Debtor or in which Debtor now holds or hereafter acquires
any interest.


“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.


“Intellectual Property” means all Copyrights, Trademarks, Patents, Licenses,
trade secrets, source codes, customer lists, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
skill, expertise, experience, processes, models, drawings, materials, records
and goodwill associated with the foregoing.


“Inventory” means any “inventory,” as such term is defined in the UCC, wherever
located, now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest, and, in any event, shall include, without
limitation, all inventory, goods and other personal property that are held by or
on behalf of Debtor for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process or
materials used or consumed or to be used or consumed in Debtor's business, or
the processing, packaging, promotion, delivery or shipping of the same, and all
finished goods, whether or not the same is in transit or in the constructive,
actual or exclusive possession of Debtor or is held by others for Debtor's
account, including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all such
property first may be in the possession or custody of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents or other Persons.


“Investment Property” means any “investment property,” as such term is defined
in the UCC, now owned or hereafter acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest.


“Letter of Credit Rights” means any “letter of credit rights,” as such term is
defined in the UCC, now owned or hereafter acquired by Debtor or in which Debtor
now holds or hereafter acquires any interest, including any right to payment
under any letter of credit.
 
 
 

--------------------------------------------------------------------------------

 
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Debtor or
in which Debtor now holds or hereafter acquires any interest and any renewals or
extensions thereof.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction


“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by Debtor or in which Debtor now holds or hereafter acquires any interest.


“Patents” means all of the following property now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest: (a) all
letters patent of, or rights corresponding thereto in, the United States or any
other country, all registrations and recordings thereof, and all applications
for letters patent of, or rights corresponding thereto in, the United States or
any other country, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country;
(b) all reissues, continuations, continuations-in-part or extensions thereof;
(c) all petty patents, divisionals, and patents of addition; and (d) all patents
to be issued under any such applications.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).


“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Debtor from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to Debtor
from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to Debtor from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) any claim of
Debtor against third parties (i) for past, present or future infringement of any
Copyright, Patent or Patent License or (ii) for past, present or future
infringement or dilution of any Trademark or Trademark License or for injury to
the goodwill associated with any Trademark, Trademark registration or Trademark
licensed under any Trademark License and (e) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.


“Receivables” means all of Debtor's Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.


“Records” means all Debtor's computer programs, software, hardware, source codes
and data processing information, all written documents, books, invoices, ledger
sheets, financial information and statements, and all other writings concerning
Debtor's business.


“Rights to Payment” means all Debtor's accounts, instruments, contract rights,
documents, chattel paper and all other rights to payment, including, without
limitation, the Accounts, all negotiable certificates of deposit and all rights
to payment under any Patent License, any Trademark License, any contract or any
commercial or standby letter of credit.


“Shares” means: (a) one hundred percent (100%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Debtor in any domestic Subsidiary, and (b) 65% of the issued and outstanding
capital stock, membership units or other securities entitled to vote owned or
held of record by Debtor in any Subsidiary that is a controlled foreign
corporation (as defined in the Internal Revenue Code).
 
 
 

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any Person a majority of the equity ownership or voting stock
of which is at the time owned by Debtor.


“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Debtor or in which Debtor
now holds or hereafter acquires any interest.


“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by Debtor or
in which Debtor now holds or hereafter acquires any interest.


“Trademarks” means all of the following property now owned or hereafter acquired
by Debtor or in which Debtor now holds or hereafter acquires any interest:
(a) all trademarks, tradenames, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and (b) reissues, extensions or renewals
thereof.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Secured Party's Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of California, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.  Unless otherwise defined herein, terms that are defined in the UCC
and used herein shall have the meanings given to them in the UCC.
 